DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-20 of the instant application are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims of US Patent No. 10663322 B2 because the copending application recites similar subject matter as shown in the table below. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of the instant application
Similar claims of application US10663322B2
1, 3, 5-20
1


Allowable Subject Matter
Claim 1, 3, 5-20 would be allowable if rewritten or amended to overcome the double patenting rejection, set forth in this Office action, or would be allowable if a terminal disclaimer is filed as set forth above.
s 2, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be anticipated or obvious to one of ordinary skill in the art. 
The closet prior art references are US20140293263A1 (Justice), US6447189B1 (Omura), US6732826B2 (Song). Justice describes a rotating lidar device with a controller section for determining time of flight. Justice however does not use a teethed encoder for determining the operation of distance measurement as claimed. Omura uses an encoder disk inside a printer for carriage monitoring, however it does not measure distance and does not determine operation of detection according to a signal based on the teethed encoder as claimed. Song describes a cleaning device and briefly mentions an encoder for determining rotation of the wheels, but does not use a signal based on a rotation of a teethed encoder to determine operation of the distance measurement module as claimed.
Therefore the closest prior art does not teach a distance measuring device, including a motor, a control box and a code disc, where the control box and the code disc rotate relative to each other under the driving of the motor, and a point position tooth is provided on the code disc, where the control box includes a distance measuring unit, a detection part and a control unit, and the detection part comprises a light emitter and a light receiver arranged correspondingly, where the point position tooth passes through a corresponding position between the light emitter and the light receiver when the control box and the code disc rotate relative to each other, and the light receiver output a signal whether the point position tooth is aligned to the corresponding position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.J.A./Examiner, Art Unit 3645        

 /YUQING XIAO/ Supervisory Patent Examiner, Art Unit 3645